Citation Nr: 0911971	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-38 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right ankle tendon transplant, with traumatic arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO in St. Petersburg, Florida.  Subsequently, 
jurisdiction over this case was transferred to the RO in 
Winston-Salem, North Carolina.  The Board remanded the issue 
on appeal for further development in August 2008.

The Veteran requested a hearing before a Veterans Law Judge 
at the RO in his September 2004 Substantive Appeal.  In 
correspondence received subsequent, the Veteran indicates 
that he no longer desires to attend a hearing.  Accordingly, 
his hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) 
(2008).  

The Board is also aware that the Veteran expressed 
disagreement with a February 2007 rating decision which 
denied service connection for various other disorders 
including gout of the right ankle and degenerative disc 
disease of the lumbar spine.  The RO issued the Veteran a 
Statement of the Case (SOC) concerning these claimed 
disorders in January and June 2008.  The Veteran failed to 
submit a timely Substantive Appeal to perfect these issues 
for appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).  
Accordingly these issues are not currently before the Board.


FINDING OF FACT

The service-connected right ankle disability is shown to be 
productive of marked limitation of motion.  Ankylosis of the 
right ankle is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected right ankle disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Code, 5271 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disability.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the appeal, most recently in a January 2009 
supplemental statement of the case.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the Veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In an October 2006 letter the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Regardless, the Veteran 
was fully notified that he was awarded a disability 
evaluation and an effective date for that evaluation in the 
appealed rating decision.  Id.

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, in April 2008 the RO issued the Veteran a 
letter in full compliance with the requirements of Vazquez-
Flores.  Thereafter, a Supplemental Statement of the Case was 
issued in June 2008 and January 2009.  See Mayfield, supra.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the March 1971 rating decision, the RO granted service 
connection for the Veteran's right ankle disability and 
assigned a 10 percent evaluation by analogy under Diagnostic 
Code (DC) 5272, the criteria for evaluating ankylosis of the 
subastragalar or tarsal joint.  In the appealed July 2003 
rating decision, the RO increased the Veteran's service-
connected ankle rating to 20 percent under Diagnostic Code 
(DC) 5271, the criteria for evaluating limited motion of the 
ankle.  The 20 percent evaluation has remained in effect 
since that time. 

In a June 2003 VA examination, the Veteran reported the 
history of his right ankle injury.  He complained that 
household chores such as lawn work or gardening increased the 
pain and swelling of his right ankle.  He complained of both 
sharp and dull pain in his right ankle that was constant with 
intermittent swelling.  He was unable to stand for protracted 
periods of time or walk long distances.

Objectively, he demonstrated a prominent lateral malleolar 
with associated pain along the distal aspect of the lateral 
malleolus.  He had noted 1 + effusion of the right ankle.  
Dorsiflexion was to 5 degrees; plantar flexion was to 15 
degrees.  Neurovascular status to the right ankle was intact.  
He had moderate pain over the anterior lateral aspect with 
palpation.

X-ray findings showed normal mineralization with a noted 
radiolucent drill hole in the distal lateral malleolus 
consistent with a surgical reconstruction of the lateral 
ankle complex.  He had moderate narrowing of the talotibial 
joint predominantly on the medial side.  There was no acute 
fracture or dislocation noted.

The diagnosis was status post lateral ligament ankle complex 
reconstruction with attendant moderate post traumatic 
osteoarthritis of the right ankle with persistent swelling 
and loss of range of motion.  The examiner commented that the 
Veteran's right ankle would give him difficulty with standing 
for protracted periods of time, walking long distances or 
climbing ladders.

In an August 2005 private treatment record, the Veteran 
complained the symptoms of his right ankle pain have been 
continuously getting worse.  He noted the prescribed pain 
medications offered little relief of his symptoms.  He was 
prescribed a new medication and scheduled for a future 
examination in the pain clinic.

In a July 2006 VA examination, the Veteran noted a history of 
gout and bone fragments of the right ankle, not previously 
reported.  His noted right ankle symptoms included weakness, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance and fatigability.  He complained of pain in the 
right ankle on an intermittent basis that occurred 1-2 times 
per month and lasted a few days at a time.  The pain traveled 
throughout his leg and was described as a burning/sharp pain.  
Physical activity and stress caused the pain and rest and 
colchicines relieved the pain.  At the highest levels of 
pain, he needed complete bed rest.  He had difficulty walking 
or standing for extended periods of time due to his 
disability.

Objectively, he had bony prominence over the right lateral 
malleolus consistent with old trauma.  He had plantar flexion 
to 30 degrees due to pain; dorsiflexion was to 20 degrees.  
After repetitive use he had evidence of pain, weakness, and 
lack of endurance; however, there was no evidence of 
incoordination or fatigue.  The Veteran's right ankle 
disability was confirmed.

In a March 2007 private treatment record, the Veteran 
complained of chronic right ankle pain since 1969.  
Additionally, he had intermittent periods (4-5 times per 
year) of acute right ankle inflammation since 1969.

Objectively, the right ankle was edematous on all sides.  He 
walked with an antalgic gait due to his right ankle 
disability.  Range of motion was limited in both dorsiflexion 
and plantar flexion (there was a significant decrease 
compared with the left ankle).  There was pain with palpation 
of the ankle medially and laterally.  X-rays showed 
significant joint narrowing medially and laterally with 
anterior osteophytic formation causing joint impingement.

In a November 2008 VA examination, the Veteran reported the 
history of his right ankle injury.  His reported symptoms 
included pain, instability, giving way, stiffness, weakness 
and decreased speed of joint motion.  He complained of right 
ankle inflammation manifested by such symptoms as warmth, 
redness, swelling and tenderness.  He reported that he was 
unable to stand for prolonged periods of time or walk 
prolonged distances.  He intermittently used assistive 
devices, including a cane, crutches, a walker and a 
wheelchair, for ambulation.

Objectively, his gait was slow but normal.  There was 
instability in the ankle.  Lateral and medial movements were 
limited.  The Achilles tendon showed no signs of 
abnormalities.  He had dorsiflexion to 5 degrees and plantar 
flexion to 35 degrees.  There was no additional limitation of 
motion after repetitive use.  There was no ankle joint 
ankylosis.  He had no biomechanical abnormalities during 
standing or while walking.  He was able to stand upright 
without evidence of instability or laxity of the right ankle 
joint.  X-rays showed degenerative change at the tibiotalar 
and fibulotalar articulation, query ossific body caudal to 
medial malleolus, os trigonum, plantar calcaneal spur and 
minimal degenerative changes mid foot.  There was no soft 
tissue edema or significant tibiotalar joint effusion.

In summary, the Veteran had clinical evidence of previous 
right ankle surgery with radiographic evidence of 
degenerative joint disease of the right ankle manifested by 
limited range of motion.  The disability had a mild to 
moderate effect on certain activities of daily living.

The RO evaluated the Veteran's right ankle disability under 
DC 5271, the criteria for evaluating limited ankle motion.  
Under DC 5271, a 20 percent evaluation is warranted for 
marked limited ankle motion. 

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that the Veteran's service-connected right 
ankle disability is shown to be productive of marked limited 
ankle motion; however, ankylosis is not demonstrated.  In 
this regard the Board notes that the November 2008 VA 
examination showed limitations in right ankle range of 
motion, but specifically documented the absence of ankylosis.    

Simply stated, the Veteran does not warrant a higher 
evaluation because he is already in receipt of the highest 
rating for limited ankle motion, 20 percent, under DC 5271.  
See also Deluca, supra.  Additionally, there is no competent 
medical evidence of record showing ankylosis of the right 
ankle.  Thus, a higher evaluation cannot be awarded under any 
other criteria that contemplate disability of the ankle.  For 
these reasons, an evaluation in excess of 20 percent is not 
warranted.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 20 percent for residuals of a right 
ankle tendon transplant, with traumatic arthritis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


